PER CURIAM.
Affirmed. See Roman v. State, 475 So.2d 1228, 1232 (Fla.1985)(‘We review the trial court’s - ruling [concerning the voluntariness of the confession] by viewing the totality of the circumstances.”), cert. denied, 475 U.S. 1090, 106 S.Ct. 1480, 89 L.Ed.2d 734 (1986). Cf. Drake v. State, 441 So.2d 1079, 1081 (Fla.1983)(The record does not show that it was made clear to defendant that he was free to leave at time of interrogation, and defendant specifically requested the discontinuance of further interrogation without his attorney.), cert. denied, 466 U.S. 978, 104 S.Ct. 2361, 80 L.Ed.2d 832 (1984).